Pbr Curiam.
The respondent is an attorney, licensed to practice in this Court, and the'present proceeding .is based upon information furnished to the judge of the circuit court for the county of Shiawassee.' The nature df the charges was such that the circuit judge could not have done less than to direct an examination. into the facts alleged.- This has been had. The case was referred to a circuit court commissioner of Shiawassee county to take testimony, and on the coming in of the report the Attorney General states that, after an examination of the case, he is satisfied that the charges are not sustained by the proofs. We have, however, deemed it due both to the Court and to Mr. Chandler that the testimony should be examined by the Court. The reputation of an attorney for integrity and fidelity to the interests of his client constitute his capital in business, and where such reputation .■ is assailéd it is his right that an authoritative determination of the question fact be made by the court. After a careful exiamination of the testimony, we are convinced .that Mr. Chandler should be fully acquitted of the charges. • • ...
The proceedings will be dismissed.